But THE COURT
(THRUSTON, Circuit Judge, absent)
overruled all the objections, and permitted the evidence to go to the jury; (the defendant not having shown any title or color of title in himself;) CRANCH, Chief Judge, however, doubting whether the record-copies of deeds can be read in evidence , without showing the loss of the original.
THE COURT also held and- decided,
1. That the deed from Lowndes to Smith may be given in evidence without showing what sort of interest the grantor had, because the legal estate is not claimed through him.
.2. That it was not necessary, in order to admit the deed from Smith to Stoddert to be recorded, that the certificate of acknowledgment should state upon its face, that Thomas Corcoran and Richard Parrott, who took and certified the acknowledgment, were justices of the peace at the time of that acknowledgment.
3. That the recitals in the deeds, are evidence as between the parties tp those deeds, of the facts therein stated; that those parties are estopped to deny the truth of those facts; and that, as the purpose of offering those deeds on the part of the plaintiff is only to show the transmission of the legal title from. the bargainors to the bargainees, it' is not necessary for the plaintiff to prove the truth off those recitals.
4. That it is not necessary for the plaintiff tó show, that W. Smith, the trustee, had precisely followed'the terms of the trust; but that'the "legal.éstate would pass to the bar-gainee, whether the'terms of the trust were complied' with' or not. .If the bargainee took with notice of the trus't;; he would stand as trustee in the place of ~W: Smith; if without notice and for valuable consideration, then he took an absolute title; so that, in either event, the legal title would pass, and the cestui que trusts only could complain; and that, in a court of equity. W. Smith did not convey by virtue of a power; but by virtue of the legal title vested in him.
The defendant then offered evidence that he and those under whom he claimed, were in possession, under an adverse claim of title from the year 1816 up to, and at the date of the deed from Slye to the Bank of the United States. .
Mr. Key, for the plaintiff, objected to evidence of possession without a warrant and location.
THE COURT overruled the objection; the plea being not guilty or defence on title.
THE COURT (nem. con.) was of opinion that as Slye was not seized of the lot at the date of his deed of bargain and sale to the Bank of the United States, the plaintiff could not recover in this action.
Verdict for the defendant. The plaintiff' took a bill of exceptions, but no writ of error-was issued.